Title: To Thomas Jefferson from Horatio Gates, 19 April 1793
From: Gates, Horatio
To: Jefferson, Thomas



Dear Sir
Rose Hill 19th: April 1793.

By this post I have sent you Seald Up under Cover, my Letter Book; containing Copies of the Public Letters which I wrote during my Command to the Southward and some few after my return from thence; You will in the Index, find those addressed to You, regularly numbered, and Paged; this, will save your Amanuensis some trouble in Selecting them; I shall be obliged by your keeping the Book intirely in your Own Care, and by your not confiding it to any Clerk but one, in whom you repose the greatest Trust; as soon as you have done with the Book, I desire you will favour me by returning it by the Post. With high regard, I am Dear Sir your Obedt: Servant

Horatio Gates

